DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that “the sheath component is formed from ethylene glycol, adipic acid, terephthalic acid and isophthalic acid; and/or diethylene glycol” in lines 5-6.  The phrasing used is unclear, as it cannot be ascertained whether the “diethylene glycol” limitation is meant to be included with the first grouping of monomer units or is separate and should be considered on its own.  From the Specification and particularly the Examples, it would appear that the claim language should be interpreted as the sheath component is formed from ethylene glycol, adipic acid, terephthalic acid, and isophthalic acid, and optionally diethylene glycol, since Applicant utilizes the first four monomers of the grouping to produce the copolymer in their examples, but also, in several other embodiments, also includes diethylene glycol in other examples inclusive with the other monomers.  Nonetheless, the current phrasing and use of punctuation in Claim 1 is vague.  Appropriate correction is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0154943 to Choi et al. (“Choi”) in view of Japanese Patent Application Publication No. 63-270812 to Ohashi et al. (an English translation obtained from the European Patent Office website is provided) (“Ohashi”) and U.S. Patent Application Publication No. 2018/0171129 to Gong et al. (“Gong”).
With regard to Claim 1, Choi discloses the production of a polyester nonwoven fabric useful as a primary backing substrate for a carpet.  See, e.g., Abstract, entire document.  Choi discloses the fabric comprises a sheath-core composite fiber wherein the core component comprises polyethylene terephthalate (a copolymer of ethylene glycol and terephthalic acid), paragraphs [0012] and [0029], and the sheath component comprises a copolymer of polyethylene terephthalate (a copolymer of ethylene glycol and terephthalic acid) further copolymerized with one of adipic acid and isophthalic acid.  Paragraph [0030].  Choi teaches that the web can be compress using a calender roll or embossing roll at high temperature to bond the low melting sheath portions of the fibers to one another.  Paragraph [0049].  Choi discloses embodiments where a copolymer is formed from the monomers ethylene glycol, terephthalic acid, and adipic acid, Table 1, Examples 1-3, and another embodiment wherein a copolymer is formed from the monomers ethylene glycol, terephthalic acid, and isophthalic acid.  Table 1, Example 4.  However, Choi does not specifically disclose using the polyethylene terephthalate polymer forming monomers with both adipic acid and isophthalic acid.  Nonetheless, such a feature is well known in the art.  Ohashi is also related to composite sheath-core fibers comprising a sheath material that includes a copolyester that are suitable for use in backing carpet materials.  Page 1, lines 15-17 and page 3, lines 80-83.  Ohashi teaches that it is well known for polyester fibers derived from adipic acid monomer to further include other low melting point elements, such as isophthalic acid monomer.  Page 2, lines 53-69.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to include isophthalic acid as a monomer in the Examples 1-3 disclosed by Choi, since Choi already teaches that isophthalic acid monomer is suitable for use in their invention, and because Ohashi teaches that isophthalic acid monomer is compatible with copolyester materials derived from adipic acid monomer, and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.  In re Leshin, 227 F.2d 197 (CCPA 1960).  Choi does not address the limitation that the nonwoven web is shaped into a plate from an initial flexural modulus of not less than 300 Mpa.  However, Gong is also related to thermoplastic materials useful to provide carpet backing layers.  See, e.g., Abstract, entire document.  Gong teaches that flexural modulus is a variable that can be widely adjusted up to about 500 MPa.  Paragraph [0050].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the carpet backing disclosed by Choi with a flexural modulus of not less than 300 MPa in order to provide a stiffer material suitable for use in stiffer carpet backing applications, since Gong teaches that such a flexural modulus is well within the purview of the skilled artisan, and because “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456 (CCPA 1955).  With regard to Claims 2 and 3, Choi teaches that the plates heating the fabric can be at high temperature before heating, paragraph [0050], or low temperature before heating.  Paragraph [0052].  With regard to Claim 4, Choi teaches that needle-punching the fabric is optional.  Paragraph [0016].  With regard to Claim 5, adjusting the maximum bending strength is an obvious variant depending on the desired bending resistance of the carpet backing.  As shown by Ohashi, adjusting such a feature is well within the purview of the skilled artisan, without any undue burden.  With regard to Claim 6, Choi discloses a spunbonding method to create the filaments, paragraph [0058], which results in continuous filament production.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,186,931 (“the ‘931 Patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘931 Patent also claims a process for producing a fibrous substrate by forming a web containing sheath-core fibers wherein the core and the sheath, respectively, are both formed from copolymers using the same types of monomers.  The ‘931 Patent possesses similar structure features for the sheath/core fiber and also possesses similar processing features related to needle-punching the nonwoven web nonwoven web, heating the nonwoven web, and compressing the nonwoven web to bond the sheath portion of the fibers.  While the ‘931 Patent does not specifically recite the initial flexural modulus property recited in the present application, the scope of coverage of the materials and the processes, as outlined above, suggests that such a property would inherently be present to the material claimed in the ‘931 Patent.  
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/466,142 (“the ‘142 Application”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘142 Application also claims a process for producing a fibrous substrate by forming a web containing sheath-core fibers wherein the core and the sheath, respectively, are both formed from copolymers using the same types of monomers.  The ‘142 Application also possesses similar processing features related to needle-punching the nonwoven web nonwoven web, heating the nonwoven web, and compressing the nonwoven web to bond the sheath portion of the fibers.  While the ‘142 Application does not specifically recite the initial flexural modulus property recited in the present application, the scope of coverage of the materials and the processes, as outlined above, suggests that such a property would inherently be present to the material claimed in the ‘142 Application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789